                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-00080-KDB-DCK
 THERESE GREEN,

                  Plaintiff,

     v.                                                            ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                  Defendant.


          THIS MATTER is before the court on Plaintiff’s Complaint and Defendant’s Motion for

Remand to the Commissioner for further administrative proceedings. The Commissioner wishes

to conduct further fact finding, including holding a new hearing. Plaintiff’s counsel consents to the

Government’s Motion for Remand.

          The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby reverses the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

          The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

          SO ORDERED.


                                        Signed: November 4, 2020




      Case 1:20-cv-00080-KDB-DCK Document 18 Filed 11/04/20 Page 1 of 1
